Title: To George Washington from Jedediah Huntington, 11 May 1783
From: Huntington, Jedediah
To: Washington, George


                  
                     Dear Sir,
                     West Point May 11, 1783
                  
                  The Sergeants of the Connecticut Line cannot be content without laying their Grievances before your Excellency.as they have left out the exceptionable Parts of their former Memorial, I have consented to present this.  they and the Soldiery are very impatient particularly some who have Families at Home to provide for.  if these could have furloughs, it would be a great Favor to them, and I believe a Satisfactory Difference might be made between them & those who have no Families to take Care of.  I am dear Sir with perfect Esteem Your Excellencys most obedt servant
                  
                     J. Huntington
                  
               